Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed, upon the ground that although upon the facts alleged in the original petition herein the chemical company is without right to maintain said dam, the commissioners' may have-refused the order because they did not so find the facts to be; and upon the further ground that upon the assumption of the truth of said allegations the parties whose lands are injured by said obstruction are entitled to a mandatory *461injunction for its removal and there being that remedy in equity mandamus will not lie.
Crew, Spear and Shauck, JJ., concur.